Lay Tee ect nePuEMPBTesunpT SH BICC Page 1 Gea
THE 1 7 DDL DISTRICT oF Pew’ VLUANEA

 

 

 

 

 

 

 

 

 

 

 

 

_ Shanws.. . /
Planar hF : 2 Crus ACAI On Mon SAS 7 ye Sd. )
. 4 4 ,
hase epor - incl ian. _Opposiaion fo Nefene anes
Den n dc on 4S : - Mok fovy_ to Di SMISS ee ep
SCRANTON _
a JUL -8 2021
, LZ Lhheduckion | PER_ Ge

 

 

 

a 5 — ~ | DEPUTY CLERK 5)”
The de Lense hes agcuh Lvjed a By yvola.s “medion fo fismss

Seg T2_increcse_| [discdion cand cry_fo the Court abot hou badly
Z habe. defindands decid Ay rtgprs in the Wrong 3 afl tuhile pent sins.
ad dubious | "9 ~ Cone’ Jefinse. The Fac? iS no Z ve been Single
clled On 27 IG> ne [4 Vicor an ca... halt @50 )tuich LS nol Jone oS
G makter_of course. Po_inmetes in Solider y confinement ond L ve
Dever. reksev a Cell HL mcate (7 agtualhy reg. Leste d one), LS the Z-Cade
Ls my geal achieved ther Ce yeorand oO heylf. 250 ome SO NR
The denies suggeshing Z ina hikigaAung To get Somexihy Z cel becdl y
lee.) _Z ve Maver regirshd Cy 2~obk, Doc SAoft Lalsidy
documents. GS a Sg maeabder On. Course; and Hais iS holy thay Cala
Guote nas. callegedly Seu apihs. "Lin good. Lim fuse Bryon to sex (An
2 2~<odey ‘While AWK itn Sees me or providing a "ve seal Porta.
The longer Pais ceSe goes on, the Croziex dais definse 5
| gans fo Seem. Poh? of face iS that in Simms Ve letze)
3° ‘do ~cv- LY hd ( Doc 9) T SES S__Sgme Courhse)] ond same dehrdent
Steted thor <x [OLihy me ho “are1ip Se cibocd for kun hours 2
ph Populi Alon ti) 20 purdi2< Secur(ty! bux _in present

Co Se, Ly ‘be galahs the Sx ste bes ond Z Shaul GO to.
Pol
Case 3:21-cv-00321-MEM-DB Document 37 Filed 07/09/21 Page 2 of 18

 POpAL I. becense phere is no danyer fome. (?) US oth.
Clrephs Pubme on “Ale''s dakS under DC-ADM You Lh ly
"Threet to inmate” ant wor D-Apy Fol hl Ig "Self
—Confinemend (fo) Which Solidifyes My VErsyon, oft evinirs,
— Eviw While the detense Lidigedes Pris modton; his Clrenas.
care violodhsy ms +}. consdytuAr inal righ? 5. condnvelly, hich
AS Mh Zora langer cert cthoet_tlechoinics end. Simpl4 Sh.
fo he AremsPered—.. (See ind. adlocumen*® connecTe Lith my.
J{iehnnery.. Lnjunchion. Reg, brick). Mn) 5 STory. has never. Leivered a
Ga the. defense. Changes. Stories ws offic as dedimdonds Uitlete
may OghtS Fo legiArmrze the preatmenk of SUbrAUMGN (nodes

 

  

TE Precedurat HZSTRY
, - Pleayaky BES. complan lk. Lia S$ | Ried On. 3n/e-2

2. Defndents submitted a modton fo dismiss on “6 B- dy
3. Plena A EE Vecicved Jefmdent § Brick in suppor Pon 6 33 Al,

UY, TRS iS. lca Ai RPS brick yn oppsihion

TH. Seeman F of Fucks os _
les nas PR. Ye-qhlece 5 the Aucds Sheifeu rh hercompleany
and prays. thut. tre abouc proce cherse} hiSArny cmd fue AS Spek _.

 

iy

an. the Complean * Lal) Stund oS the "Sdaderan A of Pecks in trys.
brick.

Ww Issues Rey Sed

A. Hes. plah it properly ellesed gt : WP con spiree y, and.

indenhinea), thPycHI I. of emodtonal his Rye SS) pia kh
PSk
Case 3:21-cv-00321-MEM-DB Document 37 Filed 07/09/21 Page 3 of 18
9

O-21Sonc| response Way Praaabcconcal perFeubiny to defendenrs *

 

 

 

Suggested anstutr: ‘Yep. a

VY. Pim ET

 

A. Proper Val legins Cleams zevowemen.

 

L For phe. Sctke A Sewing C Ops Lposkige. costs Ne burdensn
the. cout with re~ied e{hibits, this brt CF tehes mn May
Dre) hinarhenbsg Cjene More ethi{bibs Coscia Luding The Reply eich) Gud
DeLendent's ethreit fh (Doc. Le i-4), .

 

 

2 Pleads PFS compleaht iS ih compliance, i} AK the’ ’ Shor ® ented
of :
Consice piecing regeiremen? Ear. oI 33 SU tn _ploper lay.

 

esha {bi ks art. reguived to he rereny Dh the corapleyo#s Cf
Plead wR? incl luded.. il) evidence end pvonce of each uc, she
would hove. Sie ly Violaked the 'Shov and consice.’ rule $i'why

The de Lepse op recl reeSaw To Compl cay. abou.
i}
3, The | leek. Lof specifics in bass ori ger] PREA complenh *

 

IS spect fy Colla is... DE~ADM_ 00 ¥ palicy aS being gllowed cd

Aol fo be. punishable. Sree Z tes punished Br picakins can

callephubk report Z wks hed fog [Peron Stender d fthorh

oder Inmates, This Violates th jy? "Aeendmint and theyre
isc glethers of CuSe lato suport tis, See? ChyofClebuyne YU,
Cle borne Lyuing Center, 473 U.S, 432,439 fof s.ch 3349 F7

Led, ad 414 , fixe), This. WS pf oyey 4 Alleged Lin Mf cam Peat
PSS
Case 3:21-cv-00321-MEM-DB Document 37 Filed 07/09/21 Page 4 of 18

b

oun Legal Claims | Pregrapn A py tcmds (concerns VL
Arnendment' ) This Sthgle clam. fone. propary alleges.
[YP eammlmenk clei with enough Auchece) Suppor P90 purses

. « i . j
a Prima feciQ ceeSes. & lat beng oo 16 SS @fone

ryt ; i V0 geo : \ :

ubickh iS held cS ecleptuble “Class” See: Villege oF biipubrook Ve

lech, 528 US. S61, 564-65, Io 5.¢4. 1978 ooo). C ters Head —

— ditherentty by all defendants personglhy ~ See XI Amendment”
om complica jn generer|,) & properly Gllege personal jnvolurmen 2.
OO, Let EH be noted thet Die mere speci hte elegutrns
Ta Phe Bur bay 5 2 wes va luhin my rapes hagpened beh these
Facts were | Rh ot oF the report by de tendant byerlee— Hence
Wh~. © Soy he Seberha esd the reporh. FurAthuye, Lee becenAly.
— €hhebce d (gee way more speciRies ond morives\ the repor*
and Surprise) they wore Wot found fo be fusSikied. The
“bot btton issue LuceS een admibted nto the report
(hort gong oF S76 poembers end Aol. Pond fo be feuls fied,
Purthuimore, 2 ve recently. ottered fhe court fo gic the one _wome
of a ST member that visluted me. in ( genercilly) the some
Ley os. chother inmate, DiPRermnce 5, the other inmek Urs
trunShened igamedigt ely While Tan dened a mere PA regersr
luna Guess Ube Speor head euch inbesAiga tion? LAShermen
and ¢ pt - Yongordor . [ Setupeege 7 ""Sdedemen of Pucks” paragraph 2) a
De Rndants Rutherford ond Miller had a d uty gy Per
Dec policy, 7 Foie up en my repor* ond ore crguing thuh
they dideh coAtemps to. Pollo ~UP becuede "There Ves hothihy Fo

Frito op on’. (Doe 39 p36), Rermurkubly, the defewse
Ps“

     

 

 

 
Case 3:21-cv-00321-MEM-DB Document 37 “Filed 07/09/21 Page 5 of 18
Al

: Suomi hed = thie nik (Sin 8 4.39 PS pec 34- 2) phat

 

 

ollesians. t then goon fo Say that £ rekised, “witheh

_Shewihy cM vse forms’) und. BLS is the Some Fes Sj fi ed
locumenk Auheke the "2 -code” de finse (we § BP Poiuhe (7. CL Tien
good, Tim juStAryny fo seh M2 ~Code. Once yeah, the ch LenSe"S
Shox. Chemges a
4. The. dePense. phon goes rn fo Sy thot Gang mar bers

aire “hon - ekistent, SAIS iS. hold Kate d Lj é.. that counsel hee

jest petor papi, Sighed and Svbmypied fy the courh, Defend nF?
have. a le dediceted to Fans. LSTé members and hove. pemsferred

Severe] idpmerte § becouse at the danyer SIG: mombers poSe. Defendant's
even. ‘vebted " me. PhYOLs hn ‘going lecdership "here at Pocevrer< ( Dec 31-4

€ fiat D). L eXtensively 99 ude Paths oP this in ted Compleuh P
(Sto tememnt ot tac AS peoreayro1ph Gy ~) 4?

/ Legal claims’ Prarespsph i )
phe fucts eye that Z Aus} yeapes by ST Members meade PREA

report, report WS Sbahuce dp qi misconduck wees issutd and perfor
the Doc computer syskm, inmates oguied tis info, my Ink
Wes pet th donger, All empby ceS Eww fhoh misconduct C4 Gn be

Uiclid on the Computer. Navin thu pr itr Kreidedge , Knolahs Fhak

pevtcaling tats into Voila DACs. Mme MORE a Key terse: ond Lordy

 

jt to label mea Shitch. Makes dePniohtS gu
hazerdos Condidiav 5 Ror me Ste! He| [\jng Vv. Metnnay, Seg LS.
£5,33 13 5.4. 2475 (1943), Z mele AU defeniands clare
at. the “hye? dinme ond “one of thim did on Many ; thes
meueMy them deliberately jhditP-es vent La th Certain py lor

Ene dedge See. Comer Ve bithnerh, Sil U.S. 325, [14 5.ch [4 20

Pos

(AY of Crecihun i
‘Case 3:21-cv-00321-MEM-DB Document 37 Filed 07/09/21 Page 6 of 18

k
ay tb. Edd d $i) i iggy)" Dickens | V. / Pay jor, 46! Y F. Supp. Qd _
SU] (D. Del. |. oot) 7 beRhS Up We CoSdle Yuth Dev. Center GA}

i 244, Lise (ar vdeo) * And moSt importuntly .

Ff.
Helly v- Treen Soq.u. 5.2634, 113 8.04. 2475, ‘os
L. Ed. Py Qy lags)

ZL believe. that ue. cll Ena ee bit cubouk Cove) « ak

| Jas porn’. Let me pumba. picture, RockvieuS D- bpck IS

i Open. ber! ‘design with cole st pon~ tk Stent umduiGdim end 19.

encesed nie Shell much |v ke o green ~houSe . Durriny Boon Ame po.

an outbreert happened on Aris. block and Spreead ifke wiidAyre |

despi ke grape procedurts sr place. Phe bock wos then

. ploced 19 Enhanced Buanh Ame | ” (on ecom hs fFhere are (Pospry ve

_CoSeS OF CoVtD thet come Rrom # hs black) and the sprecd —

—conByucd - Derrchs,. the "Enhances d Gacynhine / Finney. de fon dyhAd oe

intenNonelly fritd fo Smid me fo P-biock&, They cuth admit
Fas Fuck an) SZEMED ch, Fearrbook cer borcle mifterence.

See Totsch-Corbin v. Feathers, Sc/ Fisugpad S35 (by, P. Pes. doo).
Thus, Z hove. propery Stated proper c/cuims to Supper. §P>
Arnenimen violerAy ond, fe outpD UDICIAL SHS .Compleuh f Stestemen
OF Fuchs!” ragraj hb Ibs ‘Le se]. Cleyms. (pare yraph » fonder ar ‘Zo
Panik ;

b. MELT the de Linde argu es thet there uesnh g mecding
ot the minds ond no peng vidleaArons or ca mative. Ch the |

. ‘\ ' Sta temmh oF Feeds, GS whole, Z gite Several dates the
“rovehy oft the mnjs' " hesppened Ceonceram Phe C)emd the defense —
[terally Submibted exhibits Shotihy Communi@auhkt on /meeding

cott mj Seceriky Concerns, theS provihy thar they acted mh
9
PGE
Case 3:21-cv-00321-MEM-DB Document 37 Filed 07/09/21 Page 7 of 18 |

 

 

ws

}

Concer? As do the echions token _Z C Z_prapery gllese phot
Lif "Sdertemend oF Racts” Na geners| cud "Me cel Clenms” mn der
2(G45 Conspirests Cleat ms, “Poreg grein landdA as wiles "2.1986
Conspirets Clow $ ‘ paragreph l. The ah! Is}. Hats é Conk Sa

Por certain is. hey! ” LZ dydwh hear Here formule te the

ae’ is who ats oy con Spihacy. bet. the. bose

Te (oy (s i Mlege theb. LZ tui i or /Lamo? gree specihics

aint wort make uP some Pring thot Rts, UnIt} ke fhe defense
f, Meh we got inten Hone inthi chinn of Cho fiohes) |
Distresse Cn jor complams, Lesel Clerima 5. 9.8 Under "Cntendvorea)
if
Crt crion oF EmoN nel I Distress” CL Speci fr colly Sif, ALL
PEON CON
defendants “(Z. C, Vengordor Sherman, byerleey Lilley & Mouser; sey, Ryvell?
<a Ruther Pord )' ached bal kh menicroesS in dint tw Fin the vended

purpase of intnNonal thely chon oF Crods onal psycho barca! di sprees

foc / through. the ite iste d sCenan as aad feeson§. i. Trying To
Keep the Come! leah F "Shor * cond Conspce, Z dideh fe- hame €ach
defendant ond Fhis iskKt necessary Whar Fhe english word VAlt
Cavers the Suh} ect pf whut Tim Jealk hy cdout (defend ond). Pais
is alSo Why 2 didhéh Fe -tell evenhs- Cin el reed y “mind nvmnbng dy!”
fas the defense anc & sete] Steed dedatled eumps. TE r@epes
to Ye ~Siute evends fir cech Clsttion, the Complen? Lruld wok
Conform fo the “Short ond CohSice | Standard. However, gnce
-Somene ree the Compicanh® up Jo FthiS pont, the ‘Ground
Work is calbecedy th, place Rar. ohe fy under Stead this Clajm,
| EY preme. Conduct (Sabateg, iky PREA report, elsing |

rapes; Lghorihs threeds to maf ly f e, Send ny me fou CovV~p_
| | S37
Case 3:21-cv-00321-MEM-DB Document 37 Filed 07/09/21 Page 8 of 18

b

in teste d beck fd Ehitn A anesl (tris is Sek apporeont Z meun,
fe, ; |

how could} it be inteni onal 4 . 2 didrh intend tor \rurr repr

70 be Palys) zed by enky my jb who a publisr Zed Comp Rr

sy 8 stem’ ue didich inden shally order yrs fo go fo D- bck

hte. under enhanced. Quanh Ane. hile Gans, Mmembts tant fo
KLIN \v p but ih Ves our decision, fo make ih hegpen: ¥ lyke 20
Sade Se IF tf plone, tory ).t -3. The conduck Cased emvodronal dispress
OM RY On can Ay: cee ond have Severe. Galety problem s\" Cy
the. distress LS .Sevute ( Voiendury Con Ainrhg . rosa Sel fo. (Selizeary
ci stheytus_]. for a

ce hol E Shows. haw Severe. fk. is.) Se) No; —ipmedtes dy. wor
nave, Computers cmd sire hah Supposed ta. be able to “isk po
other nmuteS - jest ike cue eye CAT zZmMS Gre wat Syppexed
1. ue Ovir the. Speed Ii lint om without ex. 1 Ste the/# bur.
“ all Know beAter ae hed someone looked up be fore and

& get fe. Cre Ho through Ais Aile oh the Computer, Sormeimes
“Ste fF just “hepa Td be oe atean ynmate § Kile Neohere
(Other muksS con See, This (S Sx well bho Fuch. SomeAimes
Staff eun Prmt ik ok | 7

lo, the de fou Mie Seems to Lent eu dence af etry

aclusghion, 4 rd glead ly give the Could he thin fell me Gow
to convince @ Stuff member to aa t Sheng cehother
phamete mM - ptvsona! Nie 7 Can. he. Gi. Ue y Siny/e CSE Poly
tho NeleSSiAutS me fo hele aq gory member Wi hh. ‘Thos
di fe! ' tubtoced oh his Porhecd - displaymy < yay C1749 dru eT.
cy. atfudault coda Reims that WS gang hos ¢ LA ow oh

mes cid Phok heS gomnu Klil me; Phen Sigh ik Ubi le
PSf

Conkine mand | onder punishment yegr. and

 

 

   

 
Case 3:21-cv-00321-MEM-DB Document 37 Filed 07/09/21 Page 9 of 18

ot webs Par oy Fesponce_ dia that, bre. ‘Shou { move posh | jr
jhieas (Pikdoesk} thirst duc Fo the Kuch thakwo Sth
Legulemin ss ey SA. The. on) thing thet? sehroctous. ud Ut Per y

. Antal jercible | Is this ridrcovl as definse - _ a
Ht le SA#ly, Wwe come to personu) inylemen?. Zn hcredvloes

that this Les "ven consid Like 2eNiouShy? oF) Ty)

do BatS one ah a Ame,

Byerlee ~Sybutesed the repord.. (Veft Hangs oR _
Miller snvesNeated ran pepor? \ PREA _

Rutherford - (aveshige Red Concerted tu th apart) |

ey RutherPoye - UVa FE way SCondveF |
MoUSerz 4 Gnoied m=] f/c fegeest f Pryed fo Send | ima. fs Covth
_Ryvello f in hes hed peck | Tg pered yeporte d vangers Fo m4 WFe

Lh] er’
Sherman 7 Lg hored my Me reguesh | Lgnore J reporte | denyers

 

 

Veingor dor

 

 

 

 

 

All oF tals is. expiiciy SJeited an Ma} Complema Zh
Noeskt get much more De SpneulIs, tnbslvcd_ nea shaky PHLS
evcludes. thelr ‘Guatified immuh [dy forbes My ce SuUptr-Vis or —

_[d- Yes, Z tryed fo 3.0 outS/de. of the ‘Correck Channels!
to Bir G PREA peporh, GY en mf history UAW Rockurev (see
may a FRiveuy' ts. Tue ci lheud Aile L), Lodowh Hank Cy furry. CtHuld |
haut me- Ans if his courk Ish tyet Convinced, these
Sume de ford an ps ae curred) ly. vi dlakiny mf ri ahhS (see
my reply byi¢ham) supports documentS Sert on 6-122) ). Wo.

leSS then @ peaple have broken conktdmNuldy ond Res
| gc
39
Case 3:21-cv-00321-MEM-DB Document 37 Filed 07/09/21 Page 10 of 18

B

Superfar UU be dams sepplemended complarh kh. Plus, © how have.

a wikhess fhabhearl a "hak bemy averAly senh fa poprcdin
— bececse oF debimdenkys additona) vidleAians egcmsAme. Z45 |
Se bed that StAufP reise to tute q reporton the matters
AB. Some of these Ham 5, individually; may hot be a vfdlodion
but the toAubty of condidyvans makes if persveble ender 31953. |
See) MilSon uv. Sciter, Sol U.S. 244, 304 () 44)), Z have @ Hghr
fo Sefe condikvans. (Helling ve Mckemy, 509 U5. 25,33, 3 SCA
2475 [ 1495) Unich includes esSeulhond rope. © beported jh _

dy ALS defendants mid. dodo anid they didn} jnveSAgede, TAS
_ Fackis proven by defivdentS efhiwid ) (ped ds4 pg 46 of 52)

het on I:dbs2\ ifs word onmy “L-GAR: thot Die Then

4*

ved” frregh all sang leadership, Tal is echouk KF months after

CT ONSh lethas be brn. sve alse. Rhodes uv. Chapman, 452 U.5. $32 tf Sch BEL C990),
1A, My complamh i S'suorh end So it Carnes the Some

value ws cin AbFudaui Sf /declareehion . By the deserfpArshs of

re peo Ni Nic be her 7 ignoring me on m-} concerns) is €UNdence

ender Fedaed Rule oF eurdeuce 40G, The averal) fucts alleged

ph my Complean} con Form fo Fed. Kk. of Ev. Pol per fohityy Fo

Janj Witnsses. The fnmete 5 Chom Ze degittythn mm the pest

Ubo happrn 70 be of Rilicted LIN a STS) (Why mao the “hy} .

orm WIE Ss Not Hearsay ender FR of. & rele Fol (d) (2)
"The Stademen tow. Los made dy The party tran indibiden) pea
or pred entcdive. capac ity © Site (ES obvioes that he vowe ——

—go.ageunst his g any, (For feur oF redesicadfon ), his Stukmnh
ty me (aboot the "bie } is as a representudyye oF kiS.g.any,

and S29, £ con Wsdrity and swear fo this stutemenr

310

 

 
Case 3:21-cv-00321-MEM-DB Document 37 Filed 07/09/21 Page 11 of 18

- \S. The. defense oe sn Chesllenge in~/ 15) Amendment cleyihas
So; they - Should proceed en mceSSe. (Fed. R, Gu. P 3) a
ib. defniam hs | vebtes” me thyagh Seung leader Ship. really
pransicahes fo them givity Jong lecders my nume ond Sholaks, them

tna. pichure end ashing thim if they hube-¢ problem withme._
ie eiSe would Mls he done? That mutes the Gang lecsle KS
Thm ky “hak did bls Guy 5c.| fo Securidy Ahork hes Secor Ay
os king iF ue. hove cy problem wy bh lim? NaS, ingen of seth,
PMA) a] huge hurget P)r pe, cud oi | Sune lm gehme hurt.
os SG tvypiccal land bragic) duckie. empbyed by Doc
Securthy. ak Riciedl 5 who hee history of SbuSihs snmeakes
and coucrivy wae Lin present Casey aa <ippror. Jol, county
Ch. Sermon. Cas involved Wa “Cell edtackion’ | " theat resulted
In on Ennacikes deer Ny right here oh Mn bRCK din ALL remse»
The Ved eveSsive cimunks (rmutdipde Can 5) of OL, Sprar) Pir
ain athSmuhic inmake named ND. = Roc) AS a yeSv | tok
Tod weil done. | (cover -wp) Shame Wu S promoted Fo Where _
he iS fodony , (he. Lec onlay ag Cok ith oj). Al though c
do who fRil ide, with gong 5 th fuch, © hete gang bansers
that dpesnt mean € Connot he Qhtec ted Lreped by them.
ThiS tS Checthy hot heapprhes / to me and deBndends aye
amused to “pt me out there” [referring #9 PREALE—%>) and
then thro’ me bocit fo the Wolves. Vong order already Sbmibed
_a_Dectera Alon Pro he Sth CAGLIE of "SIE Poon dering.”
beccise ot his‘ Secert ‘Bay dre!” Shermein_<2/So hos. cy

'Secury4 $y tye and (Z belreie ) Sho peS Some. of Ans 5

 

 

 

}CSponsibih ey.» DePeindunts admit Th 5 thewSeive $- Phys [FSi oe moh,
pst
Case 3:21-cv-00321-MEM-DB Document 37 Filed 07/09/21 Page 12 of 18

7, TF is. well kre that. Pfo-Sc Cihigants. eye held |
Towle SS Stvinger? Standard ond © ask Ae cour’ fo

cicceph my compieunh.as (5. OF Fell me vhat/how. Po

Change My <ompleinh.. OF. op pant me Cevnse! foo. 50

becacse My Suphimmrrors other 5 uits Pjied, end won a Sa.
Hrs. diShich and the supreme Coerf al(ke. ( proving Phat my
Suidhes meth ; a
IG As thes. well. Even fo the. cour by» hoy, deBindeads -
| Sherman vend. Miller heave. PERS. Z |
by FEU ling. in. Pransgend er. ride phily + and. Helin ine. to |
a ACK" in Ront of & Whole reange of Solitury con hinement
jamakes Who aye qlhest etclesively Chen. for” Spubbihs /
fosaelAny Sie Kt end inmates altke. TMS, th and of ‘beth, |
iS a yiolufton. ok. my. con SAr aval het. rights, See Uhelen v- a
Poe HLS. SEY, S4Y~L00, 99 S.CA. FEF) Y7E- “B27, 5 §
| ay pad Ly ly 23° Sy li@2>): Sterbns uw borough oP ninersae,
23d F.3d (92, L¢Eé, (3d cir dose) j Lotrence UT efes, S39. 5,
S99, 52F, 123. 5.C4. 2492 | 2494, (Sé€L.Ed dd So¥, S25 ~S2é,
74 u SLi, S74. d 093 Corl, Deny Op. Service 5359, dood
Dey! Iny Journal DAL 2036, 16 Fie. lL. berekly Fed, S 419
(2.055) as
| 14 Zay ‘cond aveelly. hovsed WA So SL iheary Conk pement
because MW ~ SG teky. i3. sore. Vad Zw. Forced fo et hher
| wget Orders. Po Go. Ng populady an where Tl he Stydden
SE an} thes Conmhe my Self fo SoNkury. CON Mhe mend (hich
They been intocnedAtshally recgn(zed «3 q Form of for bure) fo |

preserta my safety (here Sheff Conkinuelly Mihi new.
ff yih

 

WS ek

 
Case 3:21-cv-00321-MEM-DB .,Document 37 Filed 07/09/21 Page 13 of 18

[3

 

Vows fo haross me) QO! ¢ at fucally 3.0 o to populerAl'nn.. ae
where OU be in denser MoT 4 Single one. of my nafsconlect .
._ allege thet Tim phy fo get Single celled (For the Post yeur).
Arcos. Ces Lrecaply heave Gg Single cel | (ond how (7 Por IX _
woe months), Mone of hax. Jniscon ducts Sen gnythhg chet.
tle ctronics: Pur thor, Divs mele ih ¢ hpliciAly Clear that Z
LLO danger Coyle cba tlectrohyes <td simply coSk fo be.
tren Steed. Se the Zo Code. “end " elechrobies” cre voy Uhy
Lin inthe. KHY ans cre Aor Wheat this sulk is. cbetA.
ThiS_ is ghother (ve. Prom the. deftnses. Lp My Origihea |. PROX
pre Winaaeery. Thimmchlon L£eosked fo. be ploced on P/E LAH
Mf electrymics AS. AB MEANS T2. iyoRK LAZTH
DEFEWDAWTS bry the. Lecest indressie ech S, ThiS ves
OME avenve Z asked For out of Severs] opkions Z offered
to try tobe fledpale With the Courk card feBindonts,
The PLL DO Se. oF this lice fo. flo e hough Arme_f0 eae
fo let inmeates Eycle out -  (se+ perpled ) of Rocturen and
lek the Sitvedion Coo) down" DeLernrdeanks Sherman cone
Millee DESTROYED shah avenue by yeveahhs My Hons
é don bidy and Verbing.” yy picAure 1) Sans lecuder ship 59
Prot of. Stay s Bresh iw the Gaug s ‘whee. ALi Lvear hee §
been Completely wo SH ed and his SAceS5 thet deLendahds
DoT CARE abot beiny FleXtble a dosh thihy "by
rhe lees# thd fhIrvsive Meus. that CS whut fh's surt Is
bolt (defendants wot caring). a)» And pacts ine Choose
Be Hettin UA thy one righ? iM ty¢hunge for_ghother
right iS chother’ Vio Leadon. ote. Fraeier vy, ward, YIC6 |

 

 

 

 

_# g j |
Case 3:21-cv-00321-MEM-DB Hepument 37 Filed 07/09/21 Page 14 of 18
Lx

D

Fsupp. BS4, 1357, B22 0D 1977)
do, AN defantants ARE suprrvisors cind They cibt Fhe ones
whe Woldted my rights, The Suptruisors THEMSELVES do
these Feng 5, jmugine whet Mele SubordinakeS ene d ong F2 me.
—phak T dowd have the mentul capacity fo Litigcrte dozens of
— 3i 945 Sur TS or the Bt nencical meens,. Supervisors. con be held
WeShES fable oS Fhe hormal "Sto fF. These Lite (5 mecimny hess

Ahem they, phemictves, vloiett my Cons Alton ane rt
Horley y, Prte gerald wh sch 2927 (14 93)

 

= | BST Pte.
gh. ae 2S ae

AN As we etl Env, the courts Mus cee ceph all Kuchva) he pyAtons |
as Bee construe the compel iin the light most Kavorsble To the picunht hs
cd determine whether, under any reusable. recading oF the complaint, the

pleankth may be cnbthied to rene — Phinps v. Cnty of Allegheny, 51S F.bd
DAM ASS (3d ci; dof), Lh light of of! the foc ds colleged in the complanyy
eudlivee Submydted, and. the Sheer mutAvbide of pegple covtrin ij MulArp le,
genyes of ploresSion,. the tech Ryder wii) come fo the peesonedle —
cConclysion Phat this wshh an (Soleted yntideat camed wh fhe pleon MFP,
rather, iP pom ty ho a Common prochice., CSPI St cg aRI Im mean tenes
cmd procdiced by afl SAGAP eet plea di LPS priSor (Rocrview), De spe /
limite fons on prisoners” ConSAi Puan! rights quad the deference Po be
ceclordd prison of Ricie/S, "Lu Jhen & prison regula Mon ar prachic e
oF Rinds « Andamentel cosdrryNonul guarentee, ederal courts will
diSchurge thar duty TO protec? conSAi du Non] rvghts.” Pro ceunrer

, Ve Mer Nine 4/6. U.S. 59€, oS -0G Wid, FY 3 A. (yar, 4 e
CE, Ad 2AY (1974).
Case 3:21-cv-00321-MEM-DB Document 37 Filed 07/09/21 Page 15 of 18

f

UE Conc | lUSion ae

| ReeSed Upon the ciboit pnendianed fac kS Ted 1S Clear Bhar
Lm bok | pigeating Por u '2-code}) Zim Ly bi gerd fo. bho
Sofe Condikions there 2 UiIl vo bnger he threatened / |
. @ SSau\ ted / reap ed. gnd Want fo be moved fow Prison, Uy a
oa high. p.pUGH ww of LE BQ. peeple. ond Col” Gong.
popu ladfon tuith. fhe hopes oF cettqnhiny. ca Ce llmcrFe - ther | _
fdondikies as Zdoa. Tve Stuted proptrclaims and the
 hecessury Facks fo. support them and So, cefendan¥5 Apdim
to dismiss Should be diSmissed with prejedice.

7 Stuur Under pene hy ok law tho} the afore goins |
aS free and correch pan informeay 07 nd belick.

Sighed | Data Bo
 Shedetre Simms DPY3
parted «2D -h -2) Prose. Likigent |
box A ee
Rellefnte, fo. [ey23 Pat
AIFF YEVAPEMEMPS PANES SP) Fileqgeipy2y- Raga 3 ghga oft
phe mE DNLE DzS TRUCrOF PEwe SHU Uta CF

Simms

Pea PE 7 > Chul AcAton wo, 3 dlc 32)

teeter gy chan | ORDER

 

App Ao, fis dey of

— dol),
ibis hereby, ORDELED Thar the detin dent’

moh to dismiss Under Rue J& Gs) lh) iS DIS MESSED —
Wty PRETLCR

 

 

 

Dote TPED STATES PTSTRICT TUNES
Case 3:21-cv-00321-MEM-DB_ Document 37 Filed 07/09/21 Page 17 of 18
Cer nRi corte OF: pemvice

Z Cer#thy. thut the lrsted documents Lucite Sent hs

 

 

the belo listed parAes vice Rirshcless pac

 

7 Bich cn opposison

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TORR DEK
Domi e| Gallagher . U.S, Distict Cour T-
Attorne, Genere,| iS othiCe Mi dale District of Fa.
SHetuberry SQure. B38 VW erShiny ton AVE,
IS? Floor Po Bol LYS
Herristurs, fa. 1 ?/Ao __ScrenPn, fa. | ¥8o0)
—_sightd? eben ZB
ee Sheth Simms SP432.
Need Qo- + =a) Prowse L Likigah? _

box A -
Bellefonte, 5 fe, (6523

 
x

Pa 093] ed Mite

NOLNVYDg Ahil X99 od
WY UCL 5 ulySear SV Se

"a $9 As 2/p

TSAIOSy

King Si {ag (S$

 

S Case 3:21-cv-00321-MEM-DB Document 37 Filed 07/09/21 Page 18 of 18

 

J

cele Me
Rtose Keq od
SNOLLOSYNOO ood SMMC ways
“iv SiWANI ANNIDOY AIS 14

 

 

SUN Jlynwuad 2 AAG
